Citation Nr: 0518686	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected metatarsalgia and plantar fasciitis of the left 
foot. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2 to May 6, 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued to assign a 20 percent evaluation for 
the veteran's metatarsalgia with plantar fasciitis of the 
left foot.  The veteran testified at a March 2004 hearing 
before the undersigned Veterans Law Judge, and the transcript 
is of record.  In August 2004, the Board remanded the case 
for further development, and the case is ready for a 
decision.  


FINDING OF FACT

The veteran's left foot is not severely disabling.


CONCLUSION OF LAW

The criteria for entitlement to rating in excess of 20 
percent for metatarsalgia and plantar fasciitis of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5279-5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains December 2003 and August 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  A July 2002 statement of 
the case, and the August 2004 letter particularly informed 
the veteran of any information and evidence needed to 
substantiate and complete the claim 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim for an increased rating pre-VCAA (May 2000).  As such, 
the RO supplied the veteran with subsequent notification via 
the letters referred to above.  See also Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. April 14, 2005), 
holding that any timing error can be cured when VA employs 
"proper subsequent process."  Mayfield, No. 02-1077, slip 
op. at 32 (quoting Pelegrini, 18 Vet. App. at 122-24).  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the matter.  Pelegrini, 
18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained VA examination reports from June 
2000, January 2003, and January 2005.  The record also 
contains private treatment records from Dr. Mozena dated May 
2003 to February 2004.  The VA examination reports of record 
are sufficient for a decision on the claim and further 
assessment is not necessary.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

Facts

In the May 2000 application for an increased rating, the 
veteran stated she had numbness in her leg up to the knee.  A 
June 2000 VA examination recorded that the veteran 
occasionally felt a knife-like pain in her toes which 
radiated to her knees.  The veteran complained of 
intermittent numbness over the left lower leg extremity which 
extended into her foot.  The veteran complained of muscle 
spasm in the foot, and that she had difficulty walking on the 
foot due to numbness which caused her to walk on the side of 
the foot.  She complained of swelling, fatigability, and 
incoordination of the left foot with the presence of 
numbness.  A physical examination revealed that the veteran's 
gait was antalgic bilaterally, with or without shoes.  The 
veteran refused to perform toe-walking as that incited pain.  
The veteran had mild pronation of the ankles when standing, 
and moderate tenderness over the left lower leg and entire 
left foot on palpation.  Range of motion plantar flexion was 
50 degrees, and flexion of toes was to 45 degrees with 
extension to 70 degrees.  There was no erythmea, swelling, or 
rubor noted over the leg or foot.  The veteran was diagnosed 
as having continued plantar fasciitis and metatarsalgia left 
foot.  

At a January 2003 VA examination the veteran reported pain 
throughout the left foot on a daily basis.  The veteran 
stated she could only walk two blocks and stand for twenty 
minutes without resting the foot.  A physical examination 
revealed that the veteran had tenderness along the plantar 
fascial planes upon palpation, and tenderness upon 
compression of the metatarsal heads.  The veteran was 
diagnosed as having plantar fasciitis with metatarsalgia, 
moderately severe, of the left foot.  

At the March 2004 hearing, the veteran testified that in the 
mornings her left foot was numb to the extent that she had to 
walk on the outside of her ankle.  At work, the veteran's job 
description changed due to her inability to stand for 
extended periods on her left foot.  The veteran stated she 
had to cut off a shoe due to swelling.  About once a month 
the veteran could not ambulate on her foot at all.  The 
veteran stated a private podiatrist, Dr. Mozena, had 
prescribed cortisone shots for six months, which had not 
abated the problem.  

After the hearing, the veteran submitted treatment records 
from Dr. Mozena.  In May 2003, the veteran complained of pain 
on the top of the foot that radiated through the bottom of 
the foot with numbness and very little sensation.  The 
veteran was diagnosed as having hallux extensus bilaterally 
with hallux hammertoe, peripheral neuropathy possibly 
secondary to the radiculopathy, and mild plantar fasciitis.  
A month later a bone scan was negative, but indicated some 
inflammation in the toe area symptomatic of a recent 
matriectomy.  Also, the examiner noted the veteran had a pes 
cavus foot that could be causing some pain due to the 
breakdown of the arch.  In July 2003, there was no complete 
healing of the left hallux.  In August 2003, the veteran 
reported arch pain mainly along the entire plantar fascial 
band, and a month later, continued to report the same pain.  
Additionally, the examiner encouraged the veteran to speak 
with her family physician about the possibility of 
fibromyalgia or multiple sclerosis, which could be 
complicating the chronic pain in her foot and legs.  In 
October 2003, the veteran reported a pain level of 8/10 for 
her heels along the medial plantar fascial band.  In November 
2003, the treatment records indicate that the veteran was 
placed in a cast because conservative care, including shoe 
therapy, pads, anti-inflammatories, injection therapy, home 
physical therapy, and some visits to a physical therapist, 
had failed.  In February 2004, the veteran continued to 
experience chronic pain in the left foot, with an 
intermittent tingling hot poker type sensation.

At a January 2005 VA examination, the veteran described the 
pain, which went up into the front of leg below the knee, and 
to some extent in the back of the leg.  The pain above the 
knee was in both the front and back of the thigh, and 
extended up into the low back.  Rest made the pain better 
usually, but it hurt all of the time.  Standing and walking 
made the pain worse.  The veteran reported that she had 
orthotics for her shoe, but did not wear them to the 
examination.  Instead, the veteran wore tennis type shoes 
that were moderately well used.  The veteran stated that 
around the house she wore slippers or just stockings, and she 
had been unable to find the orthotics to place into her 
tennis shoes (the examiner noted that indicated the veteran 
probably did not regularly use them).  The veteran stated 
that she had flare-ups, the most recent three days earlier, 
and they lasted for 20-30 minutes.  

A physical examination found that when barefoot, the veteran 
had mild flatfoot bilaterally.  There was no cavus at present 
in the veteran's feet, and the veteran had no visible foot or 
toe deformity as she walked.  Neither foot had swelling, and 
the veteran was able to heel and toe walk normally.  The 
veteran had inversion of 20 degrees and eversion of 5 degrees 
on both feet.  The veteran had tenderness on compression of 
the forefoot, and on palpating her metatarsals, particularly 
dorsally, and to some extent laterally.  The veteran was 
really not tender in the plantar fascia at that time.  The 
veteran had no muscle spasm in any of the musculature in the 
lower extremities.  She had normal strength of dorsiflexion 
and plantar flexion on both feet, normal strength of 
inversion and eversion of both feet, normal strength of 
dorsiflexion of both great toes.  Straight leg raising on the 
left side was positive at 40 degrees, and the Lasegue's test 
was strongly positive; both maneuvers brought tears to the 
veteran's eyes.  

An x-ray of both feet did not show any evidence of osteopenia 
of the left foot, and
was essentially normal.  Anterior-posterior x-ray of the 
lumbar spine showed a bilateral defect of the pars 
interarticular of L5.

The examiner agreed with Dr. Mozena's opinion that the pain 
was radicular.  The examiner believed that the diagnosis of 
metatarsalgia and plantar fasciitis were exclusion diagnoses 
because of the description at the time of those examinations.  
The examiner stated that at least at the present time, he 
found no evidence of plantar fasciitis, and only moderate 
tenderness around the metatarsals, and the pain particularly 
was that of a referred type pain.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Diagnostic Code 5279, for 
metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral, provides a maximum 10 percent evaluation.  

Analysis

The evidence of record does not support assignment of a 
rating in excess of 20 percent at this time.  Particularly, 
the most recent VA examination did not find an orthopedic 
abnormality of the veteran's left foot.  Though the VA 
examiner's physical assessment located tenderness on 
compression of the forefoot, and tenderness on palpating of 
the metatarsals, the veteran's plantar fascia lacked 
tenderness.  Moreover, the veteran was able to heel and toe 
walk normally.  

The 2005 assessment found radicular pain (suggestive of a 
back problem), rather than that pain as associated with a 
foot disability.  In fact, when asked about pain, the veteran 
described the pain went up the front of her leg, below the 
knee, and to some extent the back of the leg.  Pain above the 
knee went to the low back and standing and walking made the 
pain worse.  The examiner agreed with a private practitioner 
assessment of radicular pain.  

Even considering factors in 38 C.F.R. §§ 4.40 and 4.45, the 
veteran's foot disability cannot be classified as "severe" 
under Diagnostic Code (DC) 5264.  

Moreover, other Diagnostic Codes that offer a rating in 
excess of 20 percent for foot disability are not applicable.  
Service connection is not in effect for bilateral flatfoot 
and the disability is not "severe" (DC 5276).  Further, 
there is no evidence of acquired claw foot (DC 5278) or 
malunion or nonunion of the metatarsal bones (DC 5283).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected metatarsalgia and plantar fasciitis of the left 
foot is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


